DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of U.S. Application No. 16/704505 filed on 12/05/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed08/30/2021. Claims 1 and 7-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-3 and 5-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-3 and 5-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a system comprising: a first vehicle comprising a first plurality of sensors configured to collect first data associated with the first vehicle and corresponding environmental conditions; a second vehicle comprising a second plurality of sensors configured to collect second data associated with the second vehicle and corresponding environment conditions; and a server comprising: at least one processor; and memory comprising instructions that, when executed by the at least one processor, cause the server to: receive, from the first vehicle and the second vehicle respectively, the first data and the second data; identify, based on at least one of the first data and the second data, an event involving the first vehicle and the second vehicle; determine, based on analyzing the first data and the second data, which vehicle of the first vehicle or the second vehicle is at-fault in the event; determine damages and associated costs resulting from the event; cause the determined at-fault vehicle to transmit, to the server, a digital certificate configured to authenticate automatic processing of compensation associated with the damages resulting from the event; and based on receiving the digital certificate, initiate the automatic processing of the compensation for at least a portion of the costs resulting from the event.
The closest prior art Groh et al. [US 2017/0017734 A1], hereinafter referred to as Groh.
 	Groh discloses a system comprising: a first vehicle comprising a first plurality of sensors configured to collect first data associated with the first vehicle and corresponding environmental conditions; a second vehicle comprising a second plurality of sensors configured to collect second data associated with the second vehicle and corresponding environment conditions; and a server comprising: at least one processor; and memory comprising instructions that, when executed by the at least one processor, cause the server to: receive, from the first vehicle and the second vehicle respectively, the first data and the second data; identify, based on at least one of the first data and the second data, an event involving the first vehicle and the second vehicle; determine, based on analyzing the first data and the second data, which vehicle of the first vehicle or the second vehicle is at-fault in the event.
Claims 2-9 depend from claim 1, claims 11-16 depends from claim 10 and claims 18-20 depends from claim 17, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668